Citation Nr: 0210044	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected 
chondromalacia patella of the right knee, currently rated as 
30 percent disabling.

2. Entitlement to an increased disability rating for service-
connected 
chondromalacia patella of the left knee, currently rated as 
20 percent disabling


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1977 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1997, a statement of the case was issued in July 
1999, and a substantive appeal was received in July 1999.  

In a July 1999 rating decision, the RO assigned a 100 percent 
rating for both knees, effective from November 10, 1997, 
through December 31, 1997, based on surgical or other 
treatment necessitating convalescence.  38 C.F.R. § 4.30 
(2001).  In the same rating decision, the RO also increased 
the service-connected right knee disability rating to 30 
percent, effective January 1, 1998, and continued the prior 
20 percent rating for the service-connected left knee, 
effective January 1, 1998.  The veteran testified two times 
at a personal hearing at the RO in both January 1997 and 
January 2000.  


FINDINGS OF FACT

1.  Prior to November 10, 1997, the veteran's service-
connected chondromalacia patella of the right knee was 
manifested by complaints of pain with limitation of flexion 
due to pain to approximately 90 degrees and limitation of 
extension to  approximately 5 degrees, but with no clinical 
evidence of recurrent subluxation or lateral instability. 

2.  From January 1, 1998, the veteran's service-connected 
chondromalacia patella of the right knee has been manifested 
by complaints of pain with limitation of flexion due to pain 
to approximately 90 degrees and limitation of extension to  
approximately 5 degrees, but with no clinical evidence of 
recurrent subluxation or lateral instability.

3.  Prior to November 10, 1997, and from January 1, 1998, the 
veteran's service-connected chondromalacia patella of the 
left knee has been manifested by complaints of pain with 
limitation of flexion due to pain to approximately 90 degrees 
and limitation of extension to approximately 5 degrees, but 
with no clinical evidence of recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 20 percent for the 
veteran's service-connected chondromalacia patella of the 
right knee between prior to November 10, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, and Codes 5003, 5257, 
5260, 5261 (2001).

2. The criteria for entitlement to a disability rating in 
excess of 30 percent for the 
veteran's service-connected chondromalacia patella of the 
right knee from January 1, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, and Codes 5003, 5257, 5260, 
5261 (2001).  

3. The criteria for entitlement to a disability rating in 
excess of 20 percent for the 
veteran's service-connected chondromalacia patella of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a, and Codes 5003, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports in October 1995, 
March 1997 and February 2000, private medical records from 
Warren A. Ross, M.D. and H. Clay Henderson, M.D., and a 
witness statement from J.S. in January 1997.  As the record 
shows that the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 (Aug. 
29, 2001).  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, by letter dated in February 
2001, the veteran was informed of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence she was responsible for obtaining and what types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prece. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected chondromalacia patella of the 
left and right knees has been rated by the RO under the 
provisions of Diagnostic Code 5257.  Under this regulatory 
provision, a rating of 20 percent is warranted where there is 
moderate recurrent subluxation or lateral instability of the 
knee, and a 30 percent rating is warranted where there is 
severe recurrent subluxation or lateral instability of the 
knee.  

Looking to other potentially applicable Codes, Diagnostic 
Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4,71a, 
Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under Code 
5260, flexion is limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating and; flexion limited to 15 degrees warrants a 30 
percent rating.  Under Code 5261, extension limited to 10 
degrees warrants a 10 percent rating and extension limited to 
15 degrees warrants a 20 percent rating.  Extension limited 
to 20 degrees warrants a 30 percent rating. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Chondromalacia Patella of the Right Knee - May 1995 to 
November 1997

The present appeal involves the veteran's claim that the 
severity of her service-connected chondromalacia patella of 
the right knee (right knee disability) warranted a higher 
disability rating than 20 percent between May 1995 and 
November 1997.  
In support of her claim are private medical records from 
Warren A. Ross, M.D. and H. Clay Henderson, M.D. 

A May 1995 private medical record from Dr. Ross stated that 
the veteran complained that she injured her right knee during 
active duty service followed by pain in her left knee.  In 
1986, she received bilateral arthroscopic surgery from a 
private orthopedist.  During the May 1995 examination, the 
veteran complained of constant pain in the right and left 
knees anterior, lateral and medial, with pain being more 
pronounced while sitting, crossing her legs, ascending or 
descending steps, or attempting to knee or squat.  She also 
experienced swelling at times, popping, giving away, locking 
and catching.  Her symptoms were more pronounced on the right 
knee.  She wore support braces on both knees. 

Examination showed that the veteran walked with bilateral 
halting gait and bilateral hyperextension, increasing the 
painful response.  There was bilateral synovial thickening, 
but without joint swelling.  There was marked crepitation 
bilaterally during flexion and extension motion.  Pain was 
significant in both knees.  There was no detected meniscus 
instability of either knee, but each posterior joint line was 
extremely tender.  The examiner commented that May 1995 X-
rays revealed narrowing of the medial joint line.  There was 
poor tracking of the right patella and irregularity of the 
medial and lateral femoral condyle surfaces.  The diagnosis 
was bilateral chondromalacia patella and bilateral 
degenerative joint disease.

A September 1995 private medical record from Dr. Henderson 
noted that the veteran complained of bilateral knee pain with 
sitting, standing, walking, stair climbing, or running, but 
received relief when using Indocin or bracing her knees.  
Examination demonstrated normal range of motion with crepitus 
over the patella and some grinding on ligamentous exam.  She 
was tender over the medial collateral ligament and 
lateraocollateral ligament, greater in the left knee than in 
the right knee.  She also had some abnormal patella tracking 
bilaterally.  Strength of her knees was slightly decreased 
based on atrophy of the upper legs.  

The veteran's essential argument is that her service-
connected right knee disability was manifested by chronic 
pain and instability which limited her daily activities.  The 
veteran testified in January 1997 that she wore knee braces 
for both knees.  She complained that she could not bend her 
knees completely, but only to about 30 degrees bilaterally.  
A witness statement by J.S. in January 1997 noted that he 
observed the veteran have difficulty performing her duties at 
work.  She expressed extreme pains in her knees caused by 
sitting for extended periods of time at work.  She was also 
taking medications for her pain that made her drowsy.  

However, upon review of the totality of the evidence, the 
Board finds that the veteran's right knee disability between 
May 1995 and November 1997 did not warrant a rating in excess 
of 20 percent.  It appears that the RO has rated the veteran 
under Code 5257 by analogy in light of the fact that none of 
the clinical examinations revealed evidence of recurrent 
subluxation or lateral instability.  The Board notes that 
despite her representative's statements during her personal 
hearing in January 1997, Drs. Ross and Henderson did not find 
any recurrent subluxation or lateral instability in her right 
knee.  Moreover, VA medical records did not demonstrate 
findings of recurrent subluxation or lateral instability.  

In addition, VA examination in October 1995 and March 1997 
did not find any recurrent subluxation or lateral 
instability.  The October 1995 VA examination report noted 
that the veteran walked with a normal gait and had no redness 
or swelling in either knees upon examination.  Range of 
motion was 5 degrees to 90 degrees bilaterally.  The patellae 
were freely movable.  The diagnosis was bilateral 
chondromalacia of the patellae with limitation of motion and 
pain. 

The March 1997 VA examination report noted that the veteran 
walked with a cane a had somewhat of a limp.  There was no 
effusion, redness or heat of the right or left knee.  There 
was mild crepitation of the subpatellar on right and left on 
flexion and extension of the knees.  The examiner felt no 
collateral ligament, instability or cruciate ligament 
instability.  The diagnosis was bilateral chondromalacia and 
bilateral degenerative arthritis.  

While the veteran clearly has significant knee impairment, 
clinical and special test findings do not support a higher 
rating than already assigned by the RO.  The RO assigned a 20 
percent rating under Code 5257 by analogy because it was to 
her benefit since the demonstrated limitation of motion did 
not warrant even a compensable rating under Codes 5260 or 
5261. 

The Board acknowledges the veteran's long-term complaints of 
pain with movement of her right knee between May 1995 and 
November 1997, and in reviewing the evidence the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca, supra.  Indeed, the private medical records, VA 
examination report in March 1997, and VA medical records note 
that the veteran had pain or crepitation during range of 
motion testing.  However, there has been no persuasive 
showing of additional functional loss due to pain that would 
further limit motion so as to result in a higher rating under 
Code 520 or 5261.  In fact, Dr. Henderson's medical record 
noted that the veteran had normal range of motion with 
crepitus and the October 1995 VA examination report noted 
range of motion was 5 degrees extension and 90 degrees 
flexion bilaterally.  

In sum, while the Board does not doubt that the veteran's 
right knee disability was productive of significant 
impairment between May 1995 and November 1997, there is no 
basis under applicable diagnostic criteria for assignment of 
a higher rating.  

Chondromalacia Patella of the Right Knee - From January 1998 

The present appeal also involves the question of whether the 
service-connected right knee disability warrants a disability 
rating in excess of 30 percent from January 1998.  The 
medical records demonstrate that in November 1997, the 
veteran had a bilateral knee arthroscopy.  Follow-up 
treatment in January 1998 through April 1998 showed that the 
veteran's range of motion from 90 degrees flexion to 100 
degrees flexion.  

In a February 2000 VA examination report, the veteran stated 
that her current treatment for her knees consists of anti-
inflammatory medications.  She complained that her knees give 
away, lock up where she cannot flex the knee fully until she 
limbers it up, and that she cannot walk without pain at 
times.  She believes that it is the left knee that tends to 
give way more than the right. 

Examination showed that the legs have good alignment.  The 
kneecap has more medial-lateral mobility than an average 
knee, but the examiner was not able to identify any 
apprehension.  Range of motion is from 0 to 135 degrees; 
however, flexion becomes painful at 90 degrees.  There was no 
cruciate or collateral instability.  The examiner commented 
that the episodes of the knee giving away or catching were 
probably a reflection of the roughening of the articular 
surface provoking some pain in the knee and then the knee 
gives way. 

The veteran's essential argument is that her service-
connected right knee disability is manifested by chronic pain 
and instability which limits her daily activities.  The 
veteran testified in January 2001 that she currently wears 
knee braces for both knees, a cane to assist her in walking, 
and sometimes a wheelchair around the house.  She complained 
that her knees lock up and buckle out on a frequent basis.  
However, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
rating in excess of the current 30 percent rating at this 
time.  

The Board notes that the veteran's right knee disability is 
currently at 30 percent, which is the highest available 
rating under Code 5257.  The Board recognizes that  
apparently the RO granted the veteran a 30 percent rating 
under Code 5257 by analogy as there are no findings 
demonstrating that the veteran has recurrent subluxation or 
lateral instability.  

As for other potentially applicable diagnostic criteria, the 
Board also finds that there is no evidence that the veteran's 
extension is limited to 30 degrees to warrant a 40 percent 
rating under Code 5261.

The Board also finds that there is no evidence of ankylosis 
of the right knee to warrant a separate rating under Code 
5256, nor malunion of the tibia and fibula to warrant a 
rating under Code 5262.  

The Board acknowledges the veteran's long-term complaints of 
pain with movement of her right knee from January 1998 to the 
present, and in reviewing the evidence the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca, supra.  Indeed, the private medical records, VA 
examination report in January 2000, and VA medical records 
note that the veteran has pain during range of motion 
testing.  However, there has been no persuasive showing of 
additional functional loss due to pain that would further 
limit motion so as to result in a higher rating under Code 
5261.  Again, the current 30 percent rating is the highest 
available under Codes 5257 and 5260. 

Chondromalacia Patella of the Left Knee

The veteran also contends that her left knee disability 
warrants a rating in excess of 20 percent.  However, after 
reviewing the record the Board finds that the preponderance 
of the evidence is against entitlement to a higher rating at 
this time.  The current 20 percent rating was assigned by the 
RO by analogy under Code 5257 although there is no persuasive 
evidence of recurrent subluxation or lateral in stability.  
Again, the RO apparently assigned such a rating under Code 
5257 because there the demonstrated limitation of motion does 
not warrant even a compensable rating under Code 5260 or 
5261.  .  

At any rate, there is no evidence that the veteran's left 
knee disability was productive of limitation of flexion to 
15, nor limitation of extension to 20 degrees.  Accordingly, 
the Board finds no persuasive evidence to warrant a 30 
percent rating under Codes 5260 or 5261.  Even when 
consideration is given to additional functional loss due to 
pain, fatigue, weakness and incoordination, the record still 
does not show that the resulting limitation of motion is 
anywhere near the degree required for the next higher rating 
of 30 percent under the limitation of motion codes. 

There is also no evidence of ankylosis of the left knee to 
warrant a separate rating under Code 5256.

Conclusion

The Board recognizes that separate ratings may be assigned 
for knee disability where there is x-ray evidence or 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.  However, assuming that there is x-ray evidence of 
arthritis in this case, separate ratings are still not 
appropriate because there is no recurrent subluxation or 
lateral instability.  It appears that the RO has chosen to 
assign ratings under Code 5257 by analogy even though there 
is no recurrent subluxation or lateral instability because it 
was then able to assign higher ratings than otherwise would 
be warranted under the limitation of motion codes.  However, 
the Board declines to view such a situation as creating a 
basis for separate ratings under the limitation of motions 
criteria and the criteria under Code 5257.  The opinions of 
VA's General Counsel appear to require persuasive evidence 
that a claimant actually suffers the symptomatology set forth 
in the different rating codes before separate ratings may be 
assigned.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
decisions.

Finally, the Board again emphasizes that it does not doubt 
that the veteran's knee disabilities are productive of 
significant impairment.  However, the Board is bound by 
applicable regulations, and the evidence in this case does 
not provide a basis for assigning higher ratings.  The 
veteran may always advance new increased rating claims should 
the severity of the knee disorders increase in the future. 


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

